Name: Commission Regulation (EC) No 2103/2001 of 26 October 2001 amending Regulation (EEC) No 2826/92 laying down implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors
 Type: Regulation
 Subject Matter: trade;  overseas countries and territories;  agricultural activity;  animal product;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2103Commission Regulation (EC) No 2103/2001 of 26 October 2001 amending Regulation (EEC) No 2826/92 laying down implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors Official Journal L 283 , 27/10/2001 P. 0006 - 0007Commission Regulation (EC) No 2103/2001of 26 October 2001amending Regulation (EEC) No 2826/92 laying down implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidon)(1), and in particular Article 6(5) thereof,Whereas:(1) The aid and the quantities for supplying the French overseas departments with eggs for hatching, breeding chicks and breeding rabbits originating in the rest of the Community were fixed in Commission Regulation (EEC) No 2826/92(2), as last amended by Regulation (EC) No 128/2001(3).(2) The French authorities have shown that demand for breeding chicks and pure-bred breeding rabbits for ensuring good functioning of these sectors in the French overseas departments will be higher in year 2001 than the annual supply fixed by Regulation (EEC) No 2826/92. Therefore, it is necessary to amend the aforementioned Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2826/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 285, 30.9.1992, p. 10.(3) OJ L 22, 24.1.2001, p. 9.ANNEX"ANNEXBreeding material originating in the Community and supplied to the French overseas departments each calendar year>TABLE>"